DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Regarding claims 6 and 16, each instance of the limitation “ones” (e.g. lines 2 and 3 of claim 6) should be changed to the singular, i.e. –one--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, and 21 recite the limitation “the tissue over the catheter electrodes”, in e.g. line 11 of claim 1, which renders the claim indefinite. It is unclear what is over the catheter electrodes and whether or not it is the same as the previously recited tissue recited in e.g. line 3 of line 1. For the present purposes of examination, the limitation has been interpreted as meaning the tissue in contact with the catheter electrodes. This interpretation is consistent with the previous limitation, in e.g. line 3 of claim 1, which states “catheter electrodes configured to contact tissue”. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-11, 13, 14, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruppersberg (EP 3 375 365 A2, September 19, 2018, applicant submitted prior art via the IDS).
Regarding claims 1, 11, and 21, Ruppersberg discloses a medical system (and corresponding medical method and a software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to) (“systems configured to detect in a patient's heart a location of a source of at least one cardiac rhythm disorder” [0007], [0008]-[0011], [0041], Fig. 1(a-b) and corresponding descriptions), comprising: 
(“a distal portion of catheter 110 inside a patient's left atrium 14” [0052], Figs. 2-3 and corresponding descriptions), and including catheter electrodes (“individual electrodes 82” in e.g. Fig. 3 and corresponding description) configured to contact tissue at respective locations within the chamber of the heart (“Fig. 3 shows an illustrative embodiment of a mapping electrode assembly 120, which in Fig. 3 forms a distal portion of a Boston Scientific® CONSTELLATION® full contact mapping catheter. The CONSTELLATION EP catheter permits full-contact mapping of a patient's heart chamber, and may also be employed to facilitate the assessment of entrainment, conduction velocity studies, and refractory period in a patient's heart 10. Mapping electrode assembly 120 shown in Fig. 3 permits the simultaneous acquisition of longitudinal and circumferential signals for more accurate 3-D mapping, and features a flexible basket design that conforms to atrial anatomy and aids aid in accurate placement. Sixty-four electrodes A1 through H8 (or individual electrodes 82) can provide comprehensive, real-time 3-D information over a single heartbeat.” [0053];Figs. 2-3 and corresponding descriptions, [0025], [0058]); 
a display (display 324 in Fig. 1(a) and corresponding description); and 
processing circuitry (computer system 300 in Figs. 1(a)-(b) and corresponding descriptions) configured to receive signals from the catheter (“a computer system 300 (which, by way of example, can include multiple computers or computer workstations) that can be employed to execute one or more embodiments of the devices and methods described and disclosed herein, such as devices and methods configured to acquire and process sensor or electrode data [signals from catheter], to process image data, and/or transform sensor or electrode data and image data associated with the analysis of cardiac electrical activity and the carrying out of the combined electrophysiological mapping and analysis of the patient's heart 10 and ablation therapy delivered thereto.” [0044]; [0045]-[0048]), and in response to the signals: 
sample voltage values of the signals at respective sampling times (“Fig. 5(b) shows artifacts in electrogram signals derived from actual patient data, where 400 msec. traces were recorded using a 64- electrode basket catheter located in the left atrium of a patient suffering from atrial fibrillation. As shown in Fig. 5(b), the sensed artifacts in the electrogram signals include DC offsets of several millivolts that shift with time, a common far-field ventricular depolarization superimposed on the local potentials sensed by individual electrodes, and noise. Moreover, the amplitudes of the various sensed electrogram signals shown in Fig. 5(b) will be seen to vary considerably. These amplitude variations result at least in part on from varying degrees to which individual electrodes touch, or are physically coupled to, the patient's endocardial surface. Electrogram signals corresponding to electrodes in loose, poor or no contact with a patient's endocardium may be an order of magnitude smaller than those where electrodes are well coupled to the endocardial surface.” [0080]; Fig. 5(b) and corresponding description; also see “normalized voltage values at discrete times (e.g., the data represented by the box plots corresponding to selected discrete times within the selected time window over which electrogram signals were acquired and measured)” [0085]); 
compute respective curved three-dimensional surfaces describing electrical activity of the tissue over the catheter electrodes at respective ones of the sampling times (“For discrete or selected times over which the electrogram signals are being analyzed and processed, at step 240 the amplitude-adjusted electrogram signals are processed to generate a plurality of three-dimensional electrogram surfaces (which according to one embodiment may be smoothed electrogram surfaces) corresponding at least partially to the 2D (or 3D) map, one surface being generated for each such discrete time.” [0055], Fig. 4 and corresponding description), responsively to: (a) respective positions of the respective catheter electrodes (“At step 230, positions A1 through H8 corresponding to each of the electrodes of mapping electrode assembly 120 are assigned to the individual electrogram signals that have been acquired. At step 230, a two-dimensional (2D) spatial map of electrode positions A1 through H8 is generated or provided.” [0054], Fig. 4 and corresponding description); and (b) the respective sampled voltage values indicative of electrical activity of the tissue that is sensed by the respective catheter electrodes at the respective locations at the respective sampling times (“amplitudes of electrogram signals” [0057], Fig. 4 and corresponding description; also see “voltage values” [0085]); and 
render the respective three-dimensional surfaces to the display over time (“Outputs from computer 300 may be displayed on display or monitor 324 or other output devices (not shown in Fig. 1(a)).” [0019]; also see “real-time or near-real-time” in [0025]-[0026], Figs. 4, 5(d)-(f) and corresponding descriptions).
Regarding claims 3 and 13, Ruppersberg further discloses wherein: 
the respective positions of the respective catheter electrodes are respective projected positions projected onto a plane (“electrogram signal data acquired from the patient's heart 10 are not equidistantly sampled by mapping electrode assembly 120, and instead are assigned their respective chessboard locations A1 through H8 as approximations of electrode locations in a cylindrical 2D projection of a grid representative of the interior surface of the patient's heart that is being mapped.” [0058]; [0059]); 
the processing circuitry is configured to compute respective displacements, perpendicular to the plane, from respective ones of the projected positions of respective ones of the catheter electrodes responsively to respective ones of the sampled voltage values at respective ones of the sampling times (“the plurality of three-dimensional electrogram surfaces may be processed through time to generate a velocity vector map corresponding at least partially to the 2D (or 3D) map” [0064]; also see “displacement” [0068], [0069]); and 
the processing circuitry is configured to fit the respective curved three-dimensional surfaces describing the electrical activity of the tissue over the catheter electrodes at the respective ones of the sampling times, responsively to respective ones of the displacements, perpendicular to the plane, from respective ones of the projected positions (“algorithm or method 200 has the advantages that it is robust against artifacts and provides a virtual resolution that is higher than the actual electrode density employed to acquire the EP mapping data through the use of a fitting algorithm or method that determines the most likely mean spatial velocity map derived from hundreds of individual samples of amplitude patterns recorded by the mapping electrodes.” [0056]; [0060], [0063], [0087]).
Regarding claims 4 and 14, Ruppersberg further discloses wherein the processing circuitry is configured to color respective regions of the respective three-dimensional surfaces responsively to respective ones of the displacements (“he colors in Fig. 11 indicate the direction of electrographic flow (red = left, blue = up, black = right and green = down); arrows indicate relative velocity. Yellow spots indicate the position of a source where arrows propagate in all directions. Sinoatrial node break-through is seen to occur at C2 (see the upper central display of Panel A), while a stable counter-clockwise turning rotor is seen to occur in the lower central display of Panel A. A one minute recording aimed at detecting the prevalence of the sinoatrial node endocardial break-through point (upper right blue display of Panel A) and its representation as a focal impulse (Fl = red circles in upper right black display of Panel A) is also shown. The same one minute recording of AF shows a single rotational source in the lower right blue display of Panel A, and its counter-clockwise orientation (see the blue circles in the lower right black display of Panel A).” [0139], claims 2, 7).
Regarding claim 7 and 17, Ruppersberg further discloses wherein: the catheter comprises: a shaft (see circled shaft of catheter 110 in Fig. 2, re-produced below with annotations, and corresponding description) having a distal end (distal end 112 in Fig. 2 and corresponding description); and a distal end assembly (electrode mapping assembly 120 in Fig. 2 and corresponding description) on which the catheter electrodes are disposed (individual electrodes 82 in Fig. 2 and corresponding description); and 

    PNG
    media_image1.png
    695
    594
    media_image1.png
    Greyscale

the respective positions of the respective catheter electrodes are respective positions derived from a static computer model of the catheter (“an 8 x 8 rectangular electrode grid (e.g., TOPERA®-like) model , which operates in two principal steps. First, each electrode/electrogram signal value at a discrete moment in time defines the height of its respective box in the "chess field" box plots shown in Figs. 5(d) and 5(e). Second, a smoothed electrogram surface is generated for each box plot (or discrete slice of time) by calculating for each horizontal x-y point (typically on a 300 x 300 grid) an average of neighboring z-values (or electrical potentials) in the box plot. In 3D models that take assumed or actual electrode positions and spacing into account (using, e.g., information from a navigation or imaging system)” [0086]).	
Regarding claim 8 and 18, Ruppersberg further discloses wherein the respective positions of the respective catheter electrodes are respective projected positions projected onto a plane perpendicular to an axis of the shaft ([0164]; also see Fig. 17, re-produced in part below and corresponding description; also see [0058]-[0059]).

    PNG
    media_image2.png
    452
    448
    media_image2.png
    Greyscale


Regarding claims 9 and 19, Ruppersberg further discloses wherein: 
the catheter comprises: a shaft (see circled shaft of catheter 110 in Fig. 2, re-produced below with annotations, and corresponding description) having a distal end (distal end 112 in Fig. 2 and corresponding description); and a distal end assembly (electrode mapping assembly 120 in Fig. 2 and corresponding description) on which the catheter electrodes are disposed (individual electrodes 82 in Fig. 2 and corresponding description); and 

    PNG
    media_image1.png
    695
    594
    media_image1.png
    Greyscale

the processing circuitry is configured to compute the respective positions of the respective catheter electrodes (“instead are assigned their respective chessboard locations A1 through H8 as approximations of electrode locations in a cylindrical 2D projection of a grid representative of the interior surface of the patient's heart that is being mapped. In many applications, it has been discovered that such approximations of electrode locations yield perfectly useable and accurate results when steps 230 through 250 are carried out after steps 210 and 230.” [0058]).
Regarding claims 10 and 20, Ruppersberg further discloses wherein the respective positions of the respective catheter electrodes are respective projected positions projected onto a plane perpendicular to an axis of the shaft ([0164]; also see Fig. 17, re-produced in part below and corresponding description; also see [0058]-[0059]).

    PNG
    media_image2.png
    452
    448
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppersberg as applied to claims 1 and 11 above and further in view of Rogers et al. (US 2013/0041235, February 14, 2013, hereinafter “Rogers”).
Regarding claims 2 and 12, Ruppersberg discloses the limitations of claims 1 and 11 as stated above. Although Ruppersberg further discloses using color to indicate direction of electrographic flow ([0139]), Ruppersberg fails to disclose wherein the processing circuitry is configured to color respective regions of the respective three-dimensional surfaces responsively to respective ones of the sampled voltage values.
However, Rogers teaches, in the same field of endeavor, coloring respective regions of the respective three-dimensional surfaces responsively to respective ones of the sampled voltage values (“This position tracking technique is useful to create a virtual 3D map of where the array device 100 has been on or in the heart and some representation of the data collected at those locations on or in the heart. One example is a voltage map. A 3D "shell" of the surface is generated from the voltage measurements made at elements of the array device and the voltage levels at every measurement point may be color-coded.” [0420]; also see [0033], [0431]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ruppersberg with wherein the processing circuitry is configured to color respective regions of the respective three-dimensional surfaces responsively to respective ones of the sampled voltage values as taught by Rogers in order to provide a visual representation of collected data for easy viewing ([0220], [0276] of Rogers). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppersberg.
Regarding claims 5 and 15, Ruppersberg discloses the limitations of claims 1 and 11 as stated above. Ruppersberg further discloses wherein the processing circuitry is configured to:
 sample the voltage values of the signals at the respective sampling times at a rate exceeding ten times per second (“the fast sampling rate (which can, for example, range between about 0.25 milliseconds and about 8 milliseconds, and which in some embodiments is nominally about 1 millisecond)” [0085], [0114]); and Ruppersberg further suggests
render the respective three-dimensional surfaces to the display over time with a new one of the three-dimensional surfaces being displayed at least every tenth of a second (“real-time or near-real-time data processing and interactive display” [0025], [0026]) so that the rendered three-dimensional surfaces provide an animation of an activation wave associated with the electrical activity of the tissue over the catheter electrodes (“the resulting individual time-slice surfaces can be strung together sequentially to provide a time-varying depiction of electrical activation occurring over the portion of the patient's heart that has been monitored” [0057]). Although Ruppersberg suggests at least every tenth of a second, as shown above, Ruppersberg fails to explicitly disclose at least every tenth of a second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to render a new surface being displayed at least every tenth of a second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppersberg as applied to claims 1 and 11 above and further in view of Wang et al. (US 2019/0290154, filed March 23, 2018, hereinafter “Wang”).
Regarding claims 6 and 16, Ruppersberg discloses the limitations of claims 1 and 11 as stated above. Ruppersberg further discloses further comprising an interface configured to receive user input (“A health care provider or other user may enter commands and information into computer system 300 through one or more input devices 320, such as a pointing device (e.g., a mouse, a touch screen, etc.), a keyboard, a microphone, a joystick, a game pad, a scanner, and the like.” [0049]). 
Ruppersberg fails to disclose to change a viewing angle of ones of the three-dimensional surfaces, wherein the processing circuitry is configured to render ones of the three-dimensional surfaces with a different viewing angle responsively to the received user input. 
However, Wang teaches, in the same field of endeavor, an interface configured to receive user input to change a viewing angle of ones of the three-dimensional surfaces, wherein the processing circuitry is configured to render ones of the three-dimensional surfaces with a different viewing angle responsively to the received user input (“the user interface 124 may include a graphical user interface (GUI) programmed to enable a user to select one or more time intervals as well as to control the appearance (e.g., viewing angle) of the visualization provided in the graphical map 120. For example, a user can rotate the 2-D or 3-D graphical map of the cardiac envelope as well as determine the type of information that is presented on the map based on the reconstructed bipolar electrical signals that are computed by the processor 104.” [0026]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ruppersberg with to change a viewing angle of ones of the three-dimensional surfaces, wherein the processing circuitry is configured to render ones of the three-dimensional surfaces with a different viewing angle responsively to the received user input as taught by Wang in order to provide an enhanced characterization of activation patterns ([0026] of Wang). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793